Case: 18-14506   Date Filed: 06/27/2019   Page: 1 of 19


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14506
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:16-cv-03466-WFJ-JSS


BERKLEY ASSURANCE COMPANY,

                                                            Plaintiff - Appellee,

                                  versus

EXPERT GROUP INTERNATIONAL INC.,
d.b.a. Expert Au Pair,

                                                         Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 27, 2019)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-14506     Date Filed: 06/27/2019   Page: 2 of 19


      In this insurance-coverage dispute, Berkley Assurance Company (“Berkley”)

sought a declaratory judgment that a “prior-knowledge” exclusionary clause applies

to prevent it from having to defend or indemnify its insured, Expert Group

International Inc., doing business as Expert Au Pair (“Expert Au Pair”), against

claims brought by a former client of Expert Au Pair. Because we conclude that the

prior-knowledge exclusion applies, we affirm the district court.

                                          I.

      Expert Au Pair is a federally designated sponsor for the J-1 Au Pair Program,

an exchange program offered by the U.S. State Department. The program allows

foreign nationals aged 18-26 to work for “host families” in the United States as child-

care workers for up to 45 hours per week in exchange for room, board, a legal wage,

and a small stipend for academic coursework. The State Department approves

private-sector “sponsors” to administer the program. Sponsors handle the screening,

training, placement, and monitoring of au pairs and host families. Expert Au Pair

was designated as a sponsor by the State Department in 2007. It is one of the

smallest sponsors in the program.

      In October 2016, a former au pair client sued Expert Au Pair for negligent

misrepresentation of applicable minimum-wage laws, among other claims. Expert

Au Pair believed that this claim was covered by its Berkley Errors and Omissions

(“E&O”) liability-insurance policy, which covered negligence claims against Expert

                                          2
              Case: 18-14506     Date Filed: 06/27/2019   Page: 3 of 19


Au Pair in connection with the rendering of professional services. But Berkley

refused to defend Expert Au Pair and filed this action for declaratory relief, claiming

that the lawsuit was not covered because Expert Au Pair had knowledge of the

grounds for the lawsuit before the inception date of the policy. To give context to

this dispute, we begin with a summary of the relevant factual and procedural history.

                                          A.

      On November 13, 2014, Expert Au Pair was named as a defendant—along

with every other federally designated sponsor—in a federal class-action lawsuit (the

“Beltran case”) filed in Colorado by an au pair who had participated in the J-1 Au

Pair Program. Count I of the complaint—the only count in which Expert Au Pair

was named as a defendant—asserted on behalf of all au pairs in the program an

illegal price-fixing claim against all sponsors under the Sherman Act, 15 U.S.C. §§ 1

et seq. According to the complaint, the sponsors conspired to set au pair wages at

the absolute minimum they believed was allowable under the Fair Labor Standards

Act. But, according to the complaint, not only was this minimum amount—$195.75

per week—misrepresented by the sponsors as a fixed wage rather than a wage floor,

it was illegal as a matter of federal and state minimum-wage laws. In addition to the

price-fixing count, the complaint contained additional wage-related counts against

the named plaintiff’s sponsor (not Expert Au Pair) and her host family.



                                          3
              Case: 18-14506     Date Filed: 06/27/2019   Page: 4 of 19


      An amended complaint was filed in March 2015, adding three more au pairs

as named plaintiffs, expanding on the underlying factual allegations, and raising

additional claims. Notably, it alleged, in its general “Statement of Facts,” that

several sponsors had admitted that “[e]ach and every Sponsor conspired to reach an

agreement on standard au pair wages” and “agreed to ensure that host families pay

[$195.75 per week], no more,” regardless of the location of the host family, the

number of children in the host family, or minimum-wage laws. To maintain the

price-fixing scheme, according to the amended complaint, the sponsors falsely

informed au pairs that $195.75 was a maximum wage or a wage fixed by the

government and not a wage floor. Furthermore, the complaint alleged, “It is not

possible to differentiate between the Sponsors on the weekly wage amount because,

by agreement, they all offer standard au pairs positions with host families at the same

amount.” The complaint noted, for example, that Expert Au Pair’s website, like the

websites of other sponsors, advertised au pair services under the program for the

weekly rate of $195.75.

      The new claims in the amended complaint included a claim of negligent

misrepresentation of the laws of several states and the District of Columbia. This

claim was brought by the four named plaintiffs against their respective sponsors on

their own behalf and on behalf of a class. They alleged that the sponsors entered

into special relationships with vulnerable au pairs but then misstated material facts

                                          4
              Case: 18-14506     Date Filed: 06/27/2019   Page: 5 of 19


about the legality and set nature of the wages, causing the au pairs to receive wages

below the minimums required by law. Again, Expert Au Pair was a defendant with

respect to only the price-fixing count.

      More than a year later, in October 2016, the plaintiffs in the Beltran case filed

a second amended complaint to add four more au pairs as named plaintiffs. The

second amended complaint raised allegations specific to these four plaintiffs but

substantially similar to those alleged by the existing plaintiffs. One of these new

plaintiffs, Nicole Mapledoram, was sponsored by Expert Au Pair during her

participation in the J-1 Au Pair Program from April 2014 to April 2016. Like the

other named plaintiffs, Mapledoram brought a claim against Expert Au Pair, on

behalf of herself and on behalf of a class, for negligent misrepresentation of

applicable minimum-wage laws, among other claims.

      Eventually, near the end of 2018, the parties reached a settlement of all claims.

As of the date of this opinion, the parties are awaiting district-court approval of the

settlement agreement.

                                          B.

      On February 2, 2015, after being served with a copy of the initial Beltran

complaint, Expert Au Pair submitted a notice of loss to Colony Insurance Company,

its E&O insurer before Berkley. Colony agreed to defend the suit under a reservation

of rights, though it later filed a declaratory-judgment action against Expert Au Pair.

                                          5
              Case: 18-14506     Date Filed: 06/27/2019    Page: 6 of 19


      Two days after submitting the notice of loss to Colony, Expert Au Pair applied

for “claims-made” E&O liability insurance with Berkley. Dr. Mark Gaulter, Expert

Au Pair’s founder, prepared the application and answered “No” to this question:

      23.    Is the Applicant or any principal, partner, owner, officer,
             director, employee, manager or managing member of the
             Applicant or any person(s) or organization(s) proposed for this
             insurance aware of any fact, circumstance situation, incident or
             allegation of negligence or wrongdoing, which might afford
             grounds for any claim such as would fall under the proposed
             insurance?

      Berkley issued an E&O policy (#VUMC0080320) to cover the period of

February 14, 2015, to February 14, 2016.           It later issued a renewal policy

(#VUMC0080321) covering the period of February 14, 2016, to February 14, 2017,

based on a similar insurance application by Dr. Gaulter.

      Both policies provided that Berkley “will pay those sums that the insured

becomes legally obligated to pay as ‘damages’ because of a negligent act, error or

omission in the rendering of or failure to render ‘professional services’ for others for

a fee, provided always that” several conditions were met. Two conditions are

relevant here. The first is that “[t]he ‘claim’ on account of such negligent act, error

or omission is first made against the insured during the policy period and reported

to us . . . as soon as practicable.” The second is what we refer to as the “prior-




                                           6
                Case: 18-14506       Date Filed: 06/27/2019       Page: 7 of 19


knowledge exclusion,” 1 which stated, “As of the inception date of this policy, no

insured had any knowledge of any circumstance likely to result in or give rise to a

“claim” nor could have reasonably foreseen that a “claim” might likely be made.”

       When in January 2016 Expert Au Pair requested that Berkley defend it against

the Colony declaratory-judgment action, Berkley reviewed the underlying materials

and then declined to provide coverage, citing the prior-knowledge exclusion. Soon

after, Dr. Gaulter prepared the application to renew Expert Au Pair’s E&O coverage

with Berkley. Then, after the second amended Beltran complaint was filed—which

included Mapledoram’s negligence claim against Expert Au Pair—Berkley filed this

action for declaratory relief.

       On cross-motions for summary judgment, the district court granted Berkley’s

motion and denied Expert Au Pair’s motion. The court concluded that, given the

course of proceedings in the Beltran case, Expert Au Pair had sufficient prior

knowledge of the grounds for Mapledoram’s claims that the prior-knowledge

exclusion applied to bar coverage. Expert Au Pair now appeals.

                                               II.




       1
        Berkley calls this condition a “limitation” rather than an “exclusion.” To the extent there
is any meaningful difference between the two terms, we treat the condition as an “exclusion” for
purposes of this opinion.
                                                 7
                Case: 18-14506         Date Filed: 06/27/2019        Page: 8 of 19


       We review de novo the district court’s grant of summary judgment, applying

the same standards as the district court. Southern-Owners Ins. Co. v. Easdon Rhodes

& Assocs. LLC, 872 F.3d 1161, 1163 (11th Cir. 2017). Summary judgment is

appropriate when “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Under Florida law, which governs this diversity action 2, the “interpretation of

a contract is a question of law subject to de novo review.” Horizons A Far, LLC v.

Plaza N. 15, LLC, 114 So. 3d 992, 994 (Fla. Dist. Ct. App. 2012). Contract

interpretation is governed by the intent of the parties, which is “determined from the

plain language of the agreement and the everyday meaning of the words used” in

view of the contract as a whole. Id.; Burlington & Rockenbach, P.A. v. Law Offices

of E. Clay Parker, 160 So. 3d 955, 958 (Fla. Dist. Ct. App. 2015). “If the relevant

policy language is susceptible to more than one reasonable interpretation, one

providing coverage and the another limiting coverage, the insurance policy is

considered ambiguous.” Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla.

2000). Ambiguous provisions are construed against the drafter and in favor of the

insured. Id.




       2
         Mid-Continent Cas. Co. v. Am. Pride Bldg. Co., LLC, 601 F.3d 1143, 1148 (11th Cir.
2010) (in diversity cases, “state law applies to any issue not governed by the Constitution or treaties
of the United States or Acts of Congress”).
                                                   8
              Case: 18-14506     Date Filed: 06/27/2019   Page: 9 of 19


      When interpreting contract language, we construe exclusionary clauses “more

strictly than coverage clauses.” Category 5 Mgmt. Grp., LLC v. Companion Prop.

& Cas. Ins. Co., 76 So. 3d 20, 23 (Fla. Dist. Ct. App. 2011). Nevertheless, “[a]n

unambiguous policy provision is enforced according to its terms whether it is a basic

policy provision or an exclusionary provision.” Southern-Owners Ins. Co., 872 F.3d

at 1164 (quotation marks omitted); see Keen v. Fla. Sheriffs’ Self-Insurance Fund,

962 So. 2d 1021, 1024 (Fla. Dist. Ct. App. 2007) (stating that if the complaint clearly

shows “the applicability of a policy exclusion, the insurer has no duty to defend”).

“The burden of proving an exclusion to coverage” in Florida is “on the insurer.”

LaFarge v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997).

                                         III.

      Expert Au Pair maintains that Berkley was required to defend it against

Mapledoram’s lawsuit because her negligent-misrepresentation claim falls within

the E&O coverage afforded by Berkley. The prior-knowledge exclusion does not

apply, according to Expert Au Pair, because the Beltran case was based on a different

factual predicate than Mapledoram’s claim—intentional conduct and negligence,

respectively—and the possibility that Expert Au Pair would be sued for negligence

in that case was, for various reasons, exceedingly small. Expert Au Pair contends

that the prior-knowledge exclusion must be strictly construed and that the district

court’s broad interpretation of the exclusion rendered coverage illusory.

                                          9
              Case: 18-14506    Date Filed: 06/27/2019   Page: 10 of 19


                                          A.

        To evaluate whether Expert Au Pair had prior knowledge within the meaning

of the exclusion, we must first define the relevant time period. Only knowledge “as

of the inception date of this policy” matters for purposes of the exclusion. So what

is meant by “this policy”?

        In Expert Au Pair’s view, its Berkley insurance coverage “should be construed

as one continuous insurance policy.” Based on this interpretation, Expert Au Pair

maintains that the “inception date of this policy” was in February 2015, when the

initial policy went into effect, so we must limit our view to its knowledge as of

February 2015. Berkley, for its part, contends that the initial and renewal policies

were discrete and separate contracts. Because the claim was made during the

renewal policy period, Berkley argues, the relevant inception date was in February

2016.

        We agree with Berkley. The insurance contracts clearly contemplate that each

policy is distinct for purposes of determining coverage. The two policies have

distinct policy numbers and policy periods. The initial policy (#VUMC0080320)

ran from February 2015 to February 2016, while the renewal policy

(#VUMC0080321) ran from February 2016 to February 2017. Further, coverage

limits and premiums are defined with respect to the respective policy period. Plus,

each policy contains the same coverage conditions, including the prior-knowledge

                                          10
             Case: 18-14506     Date Filed: 06/27/2019   Page: 11 of 19


exclusion. For these reasons, we cannot reasonably interpret the singular and

specific phrase “this policy” to refer to multiple policies or to coverage as a whole.

Rather, the “inception date of this policy” refers to the specific policy under which

coverage is sought.

      Because Mapledoram’s claims were “first made against the insured during the

policy period” of the renewal policy, in October 2016, the relevant policy is the

renewal policy. We therefore look to Expert Au Pair’s knowledge “[a]s of the

inception date” of that policy—February 14, 2016—in determining the applicability

of the prior-knowledge exclusion.

      Expert Au Pair’s reliance on Cast Steel Products, Inc. v. Admiral Insurance

Co., 348 F.3d 1298 (11th Cir. 2003), is misplaced. Cast Steel was about whether a

claim that accrued within an initial policy period but was not reported until the

renewal policy period was covered by either policy, since coverage was afforded

only for “claims both accruing and reported during the specified policy period.” See

id. at 1301–02. Observing that the initial policy automatically extended by thirty

days the reporting period if the insured elected to cancel or non-renew the policy,

we held that it was ambiguous as to whether this extended reporting clause likewise

“automatically extend[ed] the reporting period through renewal.” Id. at 1303–04.

We noted that a contrary result would present a trap for those continuing to do



                                         11
               Case: 18-14506        Date Filed: 06/27/2019       Page: 12 of 19


business with the same insurer. Id. at 1304. We therefore concluded that the claims

were covered by the initial policy and its implied extended reporting period. Id.

       Expert Au Pair fails to explain how Cast Steel applies here. The dispute in

this case does not appear to concern reporting periods. Expert Au Pair makes no

clear argument that Mapledoram’s claims, which were “first made against the

insured during the policy period” of the renewal policy and reported within that same

policy period, should be considered as having been made during the initial policy. 3

So we fail to see the significance of the extended reporting clause in the Berkley

policies. Nor does Cast Steel otherwise suggest that we should construe the Berkley

policies as one continuous policy. On the contrary. Cast Steel is premised on the

idea that the original and renewal polices were separate contracts and did not simply

create one continuous policy. See id. at 1301–03. Otherwise, it would have been

unnecessary to imply in the initial policy an automatic extended reporting period.

       For the first time on appeal, Expert Au Pair contends that Berkley argued at

summary judgment a different theory than alleged in the complaint. According to




       3
         The E&O policies here contemplate that if an insured reports “a negligent act, error or
omission likely to result in a ‘claim’” during the policy period or extended reporting period, “then
any ‘claim’ that may subsequently be made against the insured arising out of such negligent act,
error or omission shall be deemed to have been made during the policy period” or extended
reporting period. Doc. 50-3 at 14. So, for example, if Expert Au Pair reported to Berkley negligent
acts occurring during the initial policy period that did not give rise to a claim until the renewal
policy period, the claim would be “deemed to have been made” during the initial policy period.
Near as we can tell, however, Expert Au Pair makes no argument along these lines.
                                                  12
             Case: 18-14506     Date Filed: 06/27/2019    Page: 13 of 19


Expert Au Pair, Berkley’s complaint described the two Berkley policies together as

the “policy” and argued for application of the exclusion based on the inception date

of the initial policy. But at summary judgment, Berkley changed course without

amending the complaint and relied solely on the renewal policy and its policy period.

Expert Au Pair asserts that Berkley should be bound by the allegations in the

complaint.

      We conclude that this argument was not properly raised below. While Expert

Au Pair noted this discrepancy in passing in its summary-judgment filings, it never

pressed an argument that Berkley was bound by the complaint’s characterization of

the E&O policies. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331

(11th Cir. 2004) (arguments raised for the first time on appeal are not properly before

us). Nor is this the type of issue that we feel compelled to address for the first time

on appeal. See id. at 1332 (noting “special circumstances” in which “we may choose

to hear the argument”). Specifically, we disagree with Expert Au Pair that the

“proper resolution” of this issue is “beyond any doubt.” See id. Had this matter

been properly raised below, the court could have permitted amendment of the

complaint or some other remedy.

      For these reasons, we hold that the “inception date of this policy,” for purposes

of applying the prior-knowledge exclusion in this case, refers to the inception date

of the renewal policy, February 14, 2016.

                                          13
             Case: 18-14506     Date Filed: 06/27/2019   Page: 14 of 19


                                         B.

      Having defined the relevant period, we turn now to whether the prior-

knowledge exclusion barred coverage for Mapledoram’s claims against Expert Au

Pair. As noted above, the policy provides coverage only if as of the inception date

“no insured had any knowledge of any circumstance likely to result in or give rise

to a ‘claim’ nor could have reasonably foreseen that a ‘claim’ might likely be made.”

These kinds of conditions are “common in claims-made policies because they ensure

that only risks of unknown loss are potentially incurred, and prevent an insured from

obtain[ing] coverage for the risk of a known loss, which would be unfair to the

insurer.” Cohen-Esrey Real Estate Servs. Inc. v. Twin City Fire Ins. Co., 636 F.3d
1300, 1303 (10th Cir. 2011) (citations and quotation marks omitted).

      Expert Au Pair contends that Berkley failed to show that Mapledoram’s claim

was “likely,” which, in its view, means “more likely than not,” or having a

probability greater than 50%. It notes several facts which, according to Expert Au

Pair, demonstrate that its belief it would not be sued for negligence was reasonable,

including the following: (a) it was one of the smallest sponsors in the program; (b)

as of the first amended complaint, around only one-third of the sponsors had been

sued for negligent misrepresentation; (c) it operated differently than other sponsors,

such as noting on its website that host families could pay au pairs more than $195.75



                                         14
              Case: 18-14506       Date Filed: 06/27/2019     Page: 15 of 19


per week; and (d) it had received a “praise message” from Mapledoram just a few

months before she joined the Beltran case.

       Even assuming Expert Au Pair is correct on the definition of the term “likely,”

however, “likely” is modified by the term “might.” And “the term ‘might’ . . . under

any plain and reasonable interpretation indicates a requirement for lesser degree of

certainty.” Lexington Ins. Co. v. Integrity Land Title Co., Inc., 721 F.3d 958, 976

n.7 (8th Cir. 2013). Expert Au Pair’s interpretation effectively reads the term

“might” out of the policy and demands a degree of certainty inconsistent with the

policy language. See Appellant’s Br. at 24, 30 (“Berkley was required to prove not

only that EAP specifically knew that Mapledoram is intending to bring a claim

against it, but awareness of the specific claims brought by Mapledoram.”). The

prior-knowledge exclusion is not limited to claims that are “imminent” or certain to

be made.

       Here, we have little difficulty concluding that Au Pair had actual knowledge

of facts, as of the inception date of the renewal policy, from which it “could have

reasonably foreseen that a ‘claim’ might likely be made.” 4 To begin with, we can

assume without deciding that the initial Beltran complaint was not sufficient to put




       4
        Because we conclude that the “reasonably foreseeable” prong of the exclusion applies,
we do not consider the alternative prong of the exclusion—that is, whether Expert Au Pair “had
any knowledge of any circumstance likely to result in or give rise to a ‘claim.’”
                                               15
             Case: 18-14506    Date Filed: 06/27/2019   Page: 16 of 19


Expert Au Pair on notice. While Expert Au Pair knew that it was accused of

participating in a price-fixing conspiracy to suppress au pair wages in the J-1 Au

Pair Program, none of the sponsors were accused of negligence.

      But the first amended complaint, filed in March 2015, clearly put Expert Au

Pair on notice of a potential negligence claim against it. First, the amended

complaint added a negligent-misrepresentation claim.          Second, the factual

allegations implicated Expert Au Pair in essentially the same conduct as the

defendants in that claim—misrepresenting to au pairs that the $195.75/week wage

advertised on its website was a fixed wage rather than a wage floor—even if Expert

Au Pair was not named as a defendant. And third, the amended complaint, which

added three new plaintiffs, made clear that class counsel in the Beltran case was

looking for au pairs to act as representative plaintiffs against their respective

sponsors.

      Given that multiple other sponsors had been accused of negligent

misrepresentation for essentially the same conduct Expert Au Pair was alleged to

have committed, in conjunction with the evident possibility of additional plaintiffs

joining the Beltran case, a reasonable insured in Expert Au Pair’s position “could

have reasonably foreseen that a ‘claim’ might likely be made” against it as well.

Expert Au Pair cannot reasonably claim it was surprised by Mapledoram’s

negligence claims. Based on the facts known to it as of February 14, 2016, the

                                        16
             Case: 18-14506       Date Filed: 06/27/2019   Page: 17 of 19


inception date of the renewal policy, it had an objective basis to anticipate the

specific negligence claim that was eventually filed against it—even if it had no

reason to suspect that Mapledoram in particular would be the one to bring the claim.

      It does not matter that Expert Au Pair may have believed that its actual

conduct made it different than other sponsors. The question under the prior-

knowledge exclusion in this case is whether Expert Au Pair “could have reasonably

foreseen that a ‘claim’ might likely be made,” not whether such a claim would be

likely to succeed. Notwithstanding that Expert Au Pair may have had reasons to

believe that its practices differed from other sponsors, it also knew that, as we’ve

already explained, it was alleged to have committed essentially the same conduct as

the other defendants to the negligent-misrepresentation claim. Any reasonable

insured in these circumstances could have foreseen that a similar claim “might likely

be made” against it as well, even if they believed such a claim unfounded. See

Cohen-Esrey Real Estate Servs., 636 F.3d at 1305 (“The threat of a claim, even an

unfounded one, is relevant to the insurer’s exposure, because defense costs, which

can be quite substantial, are covered by the policy even when the claim against the

insured proves unsuccessful.”).

      As for Expert Au Pair’s statistical arguments about the number of au pairs it

placed in comparison to other sponsors, we find them unpersuasive. Expert Au Pair

may have been one of the smallest sponsors in the program, but it still sponsored

                                           17
             Case: 18-14506     Date Filed: 06/27/2019   Page: 18 of 19


approximately 500 au pairs. Because Expert Au Pair was alleged to have suppressed

the wages of many if not all of these au pairs, below applicable minimum-wage

requirements, it was not reasonable to believe that its smaller size protected it from

any potential negligence claims.

      Finally, Expert Au Pair contends that applying the prior-knowledge exclusion

in this case renders the coverage illusory or the policy ambiguous. “In order for an

exclusion to render a policy’s coverage illusory it must eliminate all—or at least

virtually all—coverage in a policy.” Zucker v. U.S. Specialty Ins. Co., 856 F.3d
1343, 1352 (11th Cir. 2017) (applying Florida law). A policy exclusion may also

create an ambiguity if it “swallow[s] up an insuring provision.” Id.

      In Expert Au Pair’s view, the district court’s interpretation of the policy means

that the Beltran case precludes coverage “as to any possible claim brought by an au

pair.” We disagree. The exclusion does not prevent coverage for claims brought by

an au pair that do not involve the specific wage-related violations alleged in the

Beltran case. The mere fact that the exclusion applies in this specific case, for the

reasons explained above, does not mean it applies in any case brought by an au pair.

Expert Au Pair offers no legal support for its claim that Berkley was required to

expressly exclude claims related to the lawsuit when it issued the policy. And we

see no ambiguity in the prior-knowledge exclusion that must be construed against

Berkley.

                                         18
             Case: 18-14506    Date Filed: 06/27/2019   Page: 19 of 19


      Because we conclude that the information Expert Au Pair undisputedly

possessed at the renewal policy’s inception showed that a negligent-

misrepresentation claim “might likely be made” against it, we conclude that Berkley

has established that the prior-knowledge exclusion applies. We therefore affirm the

grant of summary judgment in Berkley’s favor.

      AFFIRMED.




                                        19